Citation Nr: 1421356	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that in correspondence received in December 2011, the Veteran withdrew representation by the Veterans of Foreign Wars of the United States.  He is proceeding with his appeal as an unrepresented appellant.  In February 2013, the Board remanded the matter for additional development.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In this regard, the RO in a May 2013 Report of General Information noted the Veteran requested to file a claim for a TDIU.  As the Veteran wishes to pursue a claim for a TDIU, the Board finds that a remand is appropriate.  See Id.  

The issue of a TDIU is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity with symptoms that result in difficulty in establishing and maintaining effective work and social relationships, but is not generally characterized by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, and neglect of personal appearance and hygiene.



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a November 2009 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Id.; Charles v. Principi, 16 Vet. App. 370 (2002).

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in November 2009 which was prior to the March 2011 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the November 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in November 2009), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess, 19 Vet. App. at 491.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all identified medical records, including relevant records found on Virtual VA.  The Veteran was afforded VA examinations in January 2011, January 2012 and March 2013.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary. See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  A review of the record shows that the RO has complied with the remand instruction by reviewing the evidence associated with the claims file since the March 2012 supplemental statement of the case and by readjudicating the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria, Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher (initial) disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated as 50 percent disabling by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  The highest available rating, 100 percent, is warranted where the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name. 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442. 

As noted above, service connection was granted for the Veteran's PTSD in a March 2011 rating decision and a 50 percent disability rating was assigned, effective October 23, 2009.  

The evidence shows that on January 2011 VA PTSD examination, the Veteran reported he had recurrent and intrusive trauma recollections, thoughts and major perceptions of trauma events every day until he had his stroke in May 2010 when he was put on Zoloft.  And, even though he was taking Zoloft, his symptoms continued to persist.  He had recurrent and distressing dreams (nightmares of war-related events everyday multiple times during the night, and of moderate to severe intensity).  He experienced flashbacks on July 4th when somebody burned firecrackers and he heard loud noises.  He experienced attacks of fear, sadness, anxiety, anger, and irritability when he had exposure to trauma reminders.  He had autonomic arousal during intrusive recollections, nightmares, and flashbacks with panic-like attacks.  He reported having persistent avoidant symptoms (e.g., efforts to avoid thoughts or feelings, and activities or situations.  He had loss of interest and energy in previously enjoyed things, desires, motivations, aspirations, family affairs, work, housework, education, job and recreation.  He had feelings of detachment or estrangement from others.  His affect was restricted (e.g., indifferent, emotional numbing and emotional poverty).  He had low-self-esteem and a sense of foreshortened future.  He had difficulty falling and staying asleep.  He was irritable and had outbursts of anger to the extent that he enrolled in anger management classes (he attended 4 or 5 sessions).  He had difficulty concentrating.  He was hypervigilant and felt jumpy and was easily startled.  The duration of his disturbance of persistent re-experiencing, avoidance, and increased arousal syndromes was more than one month.  

His PTSD symptoms caused clinically significant distress and impairment in social, occupational, and other important areas of functioning.  After a stroke in May 2010, he started seeing a counselor who found that his symptoms of PTSD interfered with his recovery from the stroke.  The depressive symptoms that he endorsed at that time were treated with Zoloft.  He reported being in at least fifty different jobs post-military service.  His jobs would last from 6 months to 41/2 years (his job as a tour bus driver was the only one that lasted 41/2 years).  The longest employment he had was for 9 years, when he owed a trailer truck and was self-employed.  He stated that he could not get along with many of his coworkers or supervisors.  He last worked in September 2009.  He was married for 43 years, and his primary coping mechanism, during the stressors of his marriage, was to "take his pick-up truck and go away."  He reported being increasingly recluse, isolated, and withdrawn under times of stress.  He stated that his trauma experiences have prevented him from being close to his children; he had always avoided being around them.  He had no recreational activities; he stated they had diminished to none.  

On mental status examination he was dressed appropriately.  He was psychomotor agitated and had adventitious movements in the form of tremulousness, restlessness, and fidgety.  He was cooperative and forthcoming.  His speech was normal.  His mood was worried, anxious, fearful and withdrawn.  His affect was unsatisfied, sad, tense, anxious, apprehensive, range constricted, intensity reduced, fixity and stable.  He demonstrated appropriateness to topics at hand and self-stated statements.  His thought flow, form and process were unimpaired, coherent, linear, logical and goal oriented.  His thought content was anxiety-like attacks, and appeared distressed as he reported his disturbances.  There were no suicidal or homicidal ideations, intentions or plans.  He took responsibility for his behavior.  He was able to identify his psychosocial stressors related to distress, and he understood the need for treatment.  He had poor judgment regarding his treatment for symptoms of PTSD.  He was oriented to time, place, and person.  His concentration was mildly impaired.  His comprehension was intact for simple and complex commands.  He had normal short-term memory; his long-term memory was intact.  There was no impairment in his ability to plan, manipulate, and think abstractly.  He was well correlated with a global intellectual function and level of education; and he likely had an average level of intelligence.  Regarding his activities of daily living, he would regularly complete basic activities, but tended to struggle with going out into shopping malls, grocery shopping, housekeeping, laundry, and handling chores and repairs.  

The examiner noted there were no gross indications of dysfunction in social, occupational and other important areas of functioning.  The diagnosis under Axis I was chronic PTSD.  His GAF score was 58.  The Veteran was rated competent for VA purposes and was capable of managing his benefit payments in his own best interest.  The examiner noted there was occasional decrease in reliability and productivity due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  He had moderate symptoms of frequent anxiety attacks, overwhelming anxiety, insomnia, ruminations, re-experiencing, hyperarousal, and avoidance.  He had moderate impairments in work, conflict with peers, co-workers, unable to keep a job, and in family relationships.

The Veteran's wife and daughters submitted statements (dated in April 2011 and April 2012) that essentially describe his past and present symptoms, which include his inability to work with others, isolating himself, avoiding people and social activities, panic attacks, anger outbursts, insomnia and irritability.

In April 2012 correspondence by a VA social worker it was noted that the Veteran had a GAF score of 45 when he initially met with her.  During his interview, he reported that he was unable to eat in restaurants or be in public (e.g., movie theatre) with his family since he returned from Vietnam.  The social worker noted that the Veteran was awarded a 50 percent rating for PTSD, which she stated was not in line with what he was experiencing.  She recommended that he be given another examination.

On January 2012 VA PTSD examination, the examiner diagnosed chronic, moderate PTSD, and noted that the available evidence and findings show that the Veteran's clinical status with regards to PTSD remained essentially unchanged from the last examination (January 2011).  The records do not indicate any clinically significant acute worsening of psychiatric symptoms/functioning that warranted any major treatment change or aggressive psychiatric intervention.  There were no psychiatric hospitalizations or evidence of persistent danger.  The examiner noted that the Veteran reported passive suicidal thoughts to have an adverse outcome by stopping his medication altogether, but he also reported that he was concerned of a tender mass in his right breast, and was adequately following up with his health care concerns.  He reported being married for 43 years, and indicated that despite the differences, the marriage and the relationship with his children continue to have the intrinsic and needed affection, appreciation, and attentiveness (e.g., his wife brought him to the appointment and his daughter was going to pick him up).  He reported that his three sons live far away and that led to further increasing some distance in his relationship with them.  He reported that his brother calls him occasionally to check on him.  He spends time reading at a nearby library (for 2 to 3 hours per day).  He also walks daily (for 5 to 6 hours) going to shops, schools, and a nearby museum.  He stated that he sometimes go to a senior center where he has an acquaintance with someone.  At night he watches television (such shows as Wheel of Fortune, Jeopardy and late night news).  He follows up with the weather news so that he can plan the next day.  He was able to manage his basic and instrumental activities of daily living.  His daughter helps him manage his finances.  

On mental status examination, he exhibited some behavior consistent to his PTSD.  Otherwise, he presented with neat grooming and hygiene.  His speech was non-pressured; his affect was calm and dysphoric, of restricted range.  His thinking was linear and non-delusional.  He was fully alert and oriented.  He did not have suicidal and homicidal intent or plan.  His judgment and impulse control was unimpaired.  His cognitive functioning was grossly intact.  He was able to focus and concentrate.  There were no clinical signs and symptoms suggestive of incapacitating panic attacks, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; forgetting to complete tasks; tangential, circumferential, or illogical speech patterns; difficulty in understanding complex commands; impaired abstract thinking; impairment in thought process and content; psychotic and delusional thinking; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control; disorientation; persistent danger to self or others; and any major impairment of activities of daily living.  In effect, there continued to be occasional decrease in reliability and productivity due to PTSD signs and symptoms, but generally his routine behavior, self-care, and conversation were normal.  His GAF score was 59.  

On March 2013 VA PTSD examination the examiner noted that the Veteran continued to meet the DSM-IV criteria for PTSD.  He noted that the Veteran was service-connected for PTSD and did not meet criteria for additional diagnoses.  During the interview, the Veteran initial reported that he had no friends, but later reported a history of meeting with friends for socialization such as watching a movie or getting coffee about once a week.  He reported positive relationships with two of his grandchildren.  He reported somewhat distant relationship with his wife but generally amicable interactions with her and other family members.  Information from family members suggests persistent difficulties with anger and irritability which from his report are less prominent in recent years.  He stated, "I have learned to control some of that."  He had considerable social limitations secondary to hypervigilance reactions and avoided crowds; he avoids movie theatres, church, and social gatherings secondary to this.  He attends senior center meetings weekly with his wife and is able to function adequately in the community (e.g., shopping and using resources, etc.).

Occupationally, he retired in 2009 for medical reasons; he had a history of conflict with supervisors and sought employment opportunities that would allow him to be isolated.  He noted conflict with co-workers in many positions, and frequent job moves.  Otherwise he had a solid employment history prior to medical conditions becoming prominent with no periods of extended unemployment and no time lost secondary to mental health concerns prior to 2009.  The diagnosis was chronic PTSD.  His GAF score was 55.  The examiner noted that the Veteran's functional impairments most closely correlate with occupational and social impairment with reduced reliability and productivity.  He opined that the Veteran's level of functioning was on the borderline between the 30 and 50 percent levels.

In light of the above, the Board has considered the Veteran's contentions and the record shows a diagnosis of PTSD.  However, although the Veteran may sincerely feel that the current 50 percent rating does not adequately reflect the severity of his PTSD, the Board is bound by the regulatory rating criteria and must weigh the evidence as to the types of PTSD symptoms outlined in the rating criteria and apply such rating criteria.  After considering the totality of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of the current 50 percent.  As noted earlier, the symptoms listed in the rating criteria are simply examples of the type and degree of symptoms which justify a particular rating.  Mauerhan 16 Vet. App. 436.  With this in mind, the evidence persuasively shows that the Veteran's overall PTSD picture is already adequately contemplated by the existing 50 percent rating.  (Even though the March 2013 VA examiner opined that the Veteran's level of functioning is on the borderline between the 30 and 50 percent levels, in such cases if a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3; see also 38 C.F.R. § 4.7 (Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.)).  
For example, the evidence shows the Veteran suffers from sleep problems, and this is specifically listed under the criteria for a rating less than 50 percent.  The same is true with the Veteran's impaired judgment, which is specifically listed under the criteria for a 50 percent rating.  His demonstrated disturbances of motivation and mood, are also expressly contemplated by the current 50 percent rating.  Moreover, the record shows that he generally functions satisfactorily.  The January 2012 VA examiner noted that his behavior was routine, and self-care and conversation were normal; this is specifically listed under the criteria for a rating less than 50 percent.  The several examination reports show the Veteran as fully alert and oriented, with his cognitive functioning grossly intact.  His thought process is generally logical, relevant and goal directed.  Although he does have considerable social limitations secondary to hypervigilance reactions, this too is contemplated under the criteria for a 50 percent rating.  And while his affect has been described as restricted and dysphoric it has also been reported that his affect was calm and stable.  

The Board recognizes that symptoms resulting from psychiatric disability often fluctuate.  In this instance, as noted above, there are some reports which refer to symptoms listed under the criteria for the lower 30 percent rating and the current 50 percent rating, but none for the next higher rating of 70 percent are shown.  At no time during the appeal period has the evidence demonstrated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The most recent VA examination report (March 2013) noted the Veteran's conflict with co-workers and supervisors in his employment, but, it was also noted that he had a solid employment history prior to 2009 (when he last worked) and had lost no time secondary to mental health concerns.  During that same examination, he reported having amicable interactions with family, including a positive relationship with two of his grandchildren.  Once a week he socialized with friends over coffee or to watch a movie; and he attended weekly meetings at the senior center with his wife.  Although he reported passive suicidal thoughts (adverse outcome by stopping medication) (during the January 2012 VA examination) the examiner found such thoughts inconsistent with the Veteran's overall concern for his health care.  The Veteran's overall functioning was satisfactory.  

The Board notes that the Veterans GAF scores have fluctuated during this appeal period.  For purposes of considering the evidence in connection with the PTSD issue, the GAF scale reflects the psychological, social and occupational functioning under hypothetical continuum of mental illness.  See DSM-IV; see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  In particular, the Board acknowledges that in April 2012 a VA social worker assigned the Veteran a GAF score of 45, which is indicative of serious impairment in social, and occupational functioning.  However, the Board finds that the GAF score of 45 by the social worker is unexplained and is clearly contradicted by the evidence of record and therefore is not probative of the matter at hand.  The Board points out that GAF scores of 58 (2011), 59 (2012) and 55 (2013) were presented by VA examiners on the basis of direct examination of the Veteran and predicated on the examiners analysis of the data elicited from the Veteran and the record, and are therefore more probative.

At any rate, the overall disability picture is reasonably shown to be within the criteria for 50 percent in this case.  The evidence shows occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  There is not such a distinct change in the Veteran's disability picture during the appeal period to warrant a higher rating for any period of time (staged rating).  Again, the Board does not question the fact that the Veteran's PTSD results in impairment, the question is to what degree.  The Veteran may in good faith believe that the impairment is worse, but the totality of the evidence is against a finding that the criteria for a higher rating are met at this time.  Should the PTSD increase in severity so that the regulatory criteria for a higher rating are more nearly approximated, the Veteran may always file a new claim for an increased rating.  As the record now stands, the current 50 percent rating appears to adequately and accurately reflect the degree of impairment consistent with the types of PTSD symptoms under Diagnostic Code 9411.  

The Board has also considered whether referral for extraschedular consideration is warranted in this instance.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) ).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit the criteria found in the relevant Diagnostic Code for PTSD.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial increased rating in excess of 50 percent for PTSD is not warranted; to that extent the appeal is denied.


REMAND

As noted in the introduction, the Veteran's claim for an increased rating now includes the issue of entitlement to a TDIU.  See Rice, 22 Vet. App. at 453-54.  

A May 2013 Report of General Information noted that the Veteran requested to file a claim for a TDIU.  In an October 2013 rating decision the RO noted "TDIU not addressed because evidence shows Veteran became unemployed in 2009 after 40 years of working and suffering a stroke."  The Board finds that the evidence of record is not clear as to whether the Veteran became unemployed in 2009 after suffering a stroke as recorded in the October 2013 rating decision.  In the March 2013 VA examination report the Veteran reported that he last worked in 2009 as a warehouse worker and in February 2010 he had a stroke and then decided that he could not work.  He reported that prior to retiring in 2009 he had a history of conflict with supervisors and co-workers.  He also made frequent job moves and sought jobs where he could be isolated.  As it appears the Veteran was not unemployed due solely to suffering a stroke and that his unemployability may be as a result of his service-connected PTSD, a remand for further development of the TDIU claim is appropriate.

Furthermore, during this appeal period, the Veteran service connection has been granted for some additional disabilities.  The Veteran is currently service connected for PTSD rated 50 percent disabling, type 2 diabetes mellitus with erectile dysfunction rated 20 percent disabling, peripheral neuropathy of the right and left lower extremities each rated 20 percent disabling, tinnitus rated 10 percent disabling, and bilateral hearing loss rated 0 percent disabling.  The combined rating for compensation is 80 percent.

In considering how to proceed at this time, the Board acknowledges that VA treatment records (the most recent dated in September 2013) and VA examinations for diabetes mellitus and hearing loss and tinnitus have recently been associated with the record (in Virtual VA).  With regard to unemployability, a September 2013 VA diabetes mellitus examination noted the Veteran worked full-time for forty-plus years as a truck driver and does not believe that he can drive a truck professionally with type 2 diabetes mellitus.  At the September 2013 VA hearing loss and tinnitus examination he reported that his hearing loss impacted is ability to work in that he has difficulty hearing in groups, and in the presence of background noise.  In light of the fact that the TDIU issue, now part and parcel with the increased rating appeal, requires additional development and assessment of the impact of the Veteran's service-connected disabilities upon his functioning.  Upon remand, the AOJ is tasked with adjudicating the TDIU claim, including considering information obtained of the Veteran's unemployability with regard to disabilities service-connected during the pendency of this appeal.  

The Board regrets additional delay in this case, but notes that the purpose of this remand is to provide appropriate consideration to the Veteran's recently advanced contention of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran appropriate notice under the VCAA specific to a TDIU claim.

2.  The RO should develop for adjudication the issue of whether the Veteran is entitled to a TDIU on the basis of his service-connected disabilities.  The RO should complete all required development of the Veteran's employment history and obtain any additional medical evidence or medical opinion, as is deemed necessary.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to a TDIU.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


